      Case 4:18-cv-00262-MW-CAS Document 118 Filed 04/10/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON,
et al.,

              Plaintiffs,
v.                                         Case No. 4:18cv262-MW/CAS

LAUREL M. LEE, in her
official capacity as Florida
Secretary of State, et al.,

            Defendant/Intervenors,
_________________________/

                                           ORDER

       This Court has considered, without hearing, the Defendant’s motion for leave to exceed

word limit of Defendant’s memorandum of law in support of summary judgment. ECF No. 114.

Defendant has already filed her memorandum of law in support of summary judgment exceeding

the word limit. ECF No. 115. Nevertheless, Defendant’s motion, ECF No. 114, is GRANTED.

       SO ORDERED on April 10, 2019.

                                           s/Mark E. Walker             ____
                                           Chief United States District Judge
